Citation Nr: 1753086	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  06-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability of both hands, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a disability of both feet, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability of both legs, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a disability of the right shoulder, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a disability of the left shoulder, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a disability of both ankles, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a disability of the cervical and lumbar segments of the spine, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1990 and from January 2003 to September 2003.  He served in Iraq from February 2003 to August 2003.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in May 2006.  A transcript of his testimony is associated with the claims file.

In February 2007, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the hearing is of record.  In a letter dated in September 2017, the Veteran was notified that the VLJ who conducted the February 2007 Board hearing was no longer employed by the Board and that the Veteran had the right to another Board hearing.  The Veteran was given 30 days to respond.  As no response was received, the Board assumes that the Veteran does not desire another Board hearing.

In August 2007, March 2010, and September 2011, the Board remanded the case to the RO for further development.  There has been substantial compliance with the prior remand directives.  

Statements of the case (SOC) regarding additional issues were issued in January 2017 and July 2017.  The Veteran did not submit timely substantive appeals regarding the issues decided in these SOCs.  Only the issues listed on the cover page of this decision are currently in appellate status before the Board.  


FINDINGS OF FACT

1.  The Veteran developed a left shoulder disability, diagnosed as rotator cuff syndrome and tendinitis, as a result of active duty military service.

2.  The Veteran has not had arthritis of the hands, shoulders, lumbar spine, cervical spine, legs, feet, or ankles at any time since discharge from service. 

3.  The Veteran has not had any disability of the hands, shoulders, lumbar spine, cervical spine, legs, feet, or ankles due to an undiagnosed illness or due to a medically unexplained chronic multisymptom illness.

4.  Since discharge from service, the Veteran has not had any disability of the hands, right shoulder, lumbar spine, cervical spine, legs, feet, or ankles that first manifest during service or is otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of both hands, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).   

2.  The criteria for service connection for a disability of both feet, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).    

3.  The criteria for service connection for a disability of both legs, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).

4.  The criteria for service connection for a disability of the right shoulder, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).  

5.  The criteria for service connection for left shoulder rotator cuff syndrome/tendinitis have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

6.  The criteria for service connection for a disability of both ankles, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).    

7.  The criteria for service connection for a disability of the cervical and lumbar segments of the spine, claimed as arthritis, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).   




  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's obtainable service treatment records (STRs), and his VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations, the results of which are sufficient to accurately adjudicate these claims.  The RO made many attempts to obtain any possible additional STRs.  In March 2016 the RO determined that there were no additional obtainable STRs.    

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Laws and Regulations

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 C.F.R. §§ 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  As the most probative medical evidence indicates that the Veteran did not have arthritis of any joint within a year of discharge from service, this presumption is not applicable to the Veteran's case.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multisymptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case. 

III.  History  

The STRs do not show arthritis of any joints.  A July 2003 STR references complaints of left leg pain of two months duration, but with no known cause.  The pain increased with bending, but did not hurt when running.  After further evaluation, it was determined that the pain was actually behind the knee, and the assessment was retropatellar pain syndrome (RPPS).  Motrin was prescribed.  An August 2003 post-deployment health assessment shows that the Veteran indicated that he did not have any symptoms of back pain or muscle aches during deployment or currently, by answering "no" on the questionnaire corresponding to these specific ailments.  

VA outpatient records in November 2003, approximately two months after discharge from service, reveal complaints of left shoulder pain.  X-rays of the shoulders were normal.  The diagnosis was intermittent arthralgia of the shoulders.  In January 2004 the Veteran reported ongoing intermittent pain across the shoulder blades and over the neck.  The diagnosis was rotator cuff syndrome of the left shoulder and chronic mechanical neck pain.  

A January 2004 physical examination for retention in the Army Reserves shows that the Veteran began complaining of foot pain, knee trouble, painful shoulder, arthritis, and recurrent back pain.  More specifically, the Veteran reported that his left shoulder bothered him when he moved suddenly, did push-ups or moved his left arm above his head.  The Veteran also reported that he had arthritis in both legs and his right arm.  The Veteran also stated that his back "gives me problems occasionally, if I stay still too long with my arms in certain positions."  Also, the Veteran reported that his left knee got numb from time to time.  

In response to these complaints, the examiner noted that the Veteran had pain in the shoulders, back (low, mid & upper) with certain positions and situations, but the pain subsided when the positions changed.  The examiner also noted that these pains did not interfere with the Veteran's occupation or military function, as he did not miss work or duty.  With regard to the Veteran's feet, the examiner noted complaints of some tingling and numbness of the feet with prolonged standing, but that it subsided with movement.  There was no instability and the symptoms were mild.  The examiner also noted some mild knee pain on occasions, but this did not interfere with the Veteran's duties.  There was no swelling, locking or malfunction on examination.  The pain was infrequent.  The examiner noted that the Veteran had full range of motion and strength of all joints bilaterally, with no swelling.

With regard to the Veteran's complaints of back pain, in February 2004 the Veteran was placed on a permanent profile for mid back pain.  This occurred after separation from active duty, and there is no indication that the Veteran injured his back during service or during a period of active duty for training, nor has the Veteran asserted such.  More importantly, the examiner noted that the Veteran had "numerous pains which might interfere with duties in an urgent situation, although there were no physical findings."  The examiner further opined that this could be due to physical or emotional disorder, either of which would not qualify soldier for active duty.  It was suggested that he be evaluated by an orthopedist or rheumatologist and if no organic cause was found for the pain, that other causes should be considered for his symptoms.  

A December 2004 VA outpatient record notes continued complaints of pains in the legs, along with headaches.  The Veteran informed the clinician that the pain in his legs was "arthritis," however, that was not confirmed by any examiner or by x-ray.  In February 2005, the Veteran reported pain and stiffness in the legs/calves, that came and went.  The Veteran also reported low back pain, shoulder pain and knee pain. 

In the Veteran's VA Form 9, received at the RO in January 2006, he reported that he had been suffering from pain, among other problems, since returning home from Iraq.  

At a personal hearing before a Decision Review Officer (DRO) in May 2006, the Veteran testified that he did not have problems during service with arthritis or joint pain, but that when he returned from Iraq, he began having skeletal problems.  He reported that he woke up in the morning and his balance was off and he was always in pain, with pain in the shoulders, legs, and knees.  He would wake up stiff in the morning, and eventually began to take muscle relaxers and pain medications.

At the Veteran's February 2007 Board hearing, he testified that he believed that a combination of the climate, and his duties, which included a lot of driving and climbing, contributed to the pain and stiffness in his legs, arms and feet.  He reported that he had current numbness in his arm and fingers.

The Veteran was afforded a series of VA examinations in April 2009 to determine the current nature, and likely etiology of any arthritis of the joints of the hands, shoulders, back, legs, feet, and ankles.  

At VA examination of the feet, the Veteran reported that his feet hurt when he walked on them, and that began in the military.  Nonetheless, the Veteran could reportedly walk two miles, and stand indefinitely.  The Veteran had had no surgery of the feet and had no limitation of standing or walking.  

Examination of the feet was unremarkable except for a slight rash along the edges of the feet that was scaling extending up toward the ankle, bilaterally.  Inspection of the feet was normal.  Palpation of the feet was done and was normal without pain.  There was no pain with manipulation of the distal foot.  The arches maintained integrity with standing.  The toes were mobile and had no loss of motion.  Toenails were normal.  There was no pain with movement.  The Veteran walked normally, without limping.  There was no evidence of any painful motion, edema, instability, weakness or localized tenderness.  There were no callosities or unusual foot wear pattern.  There was no evidence of abnormal weight bearing.  There were no hammer toes, no claw toes.  No pes planus was noted.  The only diagnosis with respect to the feet was very mild dermatitis of the feet.  The examiner specifically stated that he was unable to establish any other diagnosis with respect to the feet, and noted no limitation of standing and walking.  

At VA examination of the hands, the Veteran reported that he began to experience gradual onset of numbness of the ring finger and fifth finger on the left.  This began after the last period of active duty.  The Veteran pointed to both wrists and to the left ring finger, but had no complaints with regard to the hands.  Inspection of the hands was normal.  There was no muscle atrophy, no interosseous muscle atrophy and no atrophy of the thenar or hypothenar areas.  Extension of the fingers was full.  Flexion was full and normal.  There was, however, some pain with palpation of the carpometacarpal joint on the left.  That was objective pain.  According to the examiner, physical examination of the hands was essentially normal except for the tenderness of the thumb at the carpometacarpal joint.  X-ray of the hands, especially the carpometacarpal joint of the thumb, revealed a small fuzzy area at that joint that tended to confirm the pain.  However, there were no gross arthritic signs.  The diagnosis was sprain of the carpometacarpal joint of the thumb, left hand.  No pathology of the right hand was found.  

At VA examination of the spine the Veteran reported that his lumbar spine ached, and was worse with prolonged sitting.  The Veteran reported that his lumbar spine pain hurt nearly all the time, but there was no radiation of pain.  Onset of pain was gradual.  Cervical spine pain was common in the morning, and pain could be present for up to three days.  This pain was present about 25 percent of the time, and there was no radiation of this pain.  The Veteran had never had spine surgery.  On examination, gait was normal.  Inspection of the spine was normal.  Palpation of the cervical and lumbar spine revealed subjective tenderness at L5, as well as subjective tenderness at the right anterior cervical spine.  X-rays of the cervical and lumbar spine from 2007 were normal.  The diagnosis was cervical strain and lumbar strain.  According to the examiner, there was no arthritis of the cervical or thoracolumbar spine, and no indication of an undiagnosed illness

At a VA joints examination, the Veteran reported the onset of pain in his shoulders when he was driving a five ton truck.  The steering wheel was elevated causing the Veteran to reach upward in order to drive.  The Veteran stated that this happened in 2003.  The Veteran reported that he was not treated for this pain during service.  The Veteran had never had surgery on the shoulders.  The Veteran reported that his shoulders hurt only when certain actions were done, such as lifting his hands over his head and putting his hands behind his head.  

The Veteran reported pain in his ankles with weight bearing.  This reportedly began in late 2003.  He told the examiner that he was treated for ankle pain once during active service.  The Veteran reported that he had ankle pain that was worse with prolonged walking and that his ankles hurt all the time when he was on his feet.  

The Veteran also reported pain in his posterior calves and said that this part of his leg was always sore, with constant muscle soreness, which never went away except with rest and non-weight bearing activities.  

The examiner noted that the Veteran had had no surgery of any joint.  He took Naproxen as needed for pain, and he achieved mild relief with that.  He did not miss work due to ankle pain or leg pain.  Among the joints, the Veteran reported flare-ups with respect to the shoulders only.  The Veteran denied any history of accidents regarding his ankles or shoulders.  The Veteran worked as a mail handler, and reportedly missed 3 to 5 days per year due to shoulder pain.  

On examination, the Veteran's shoulder musculature was well-developed.  There was no atrophy and strength was normal.  The biceps of the shoulders appeared completely symmetric.  The tests for supraspinatus tendon with the shoulders in abduction were normal on the right and positive on the left.  Deep tendon reflexes were normal.  Neurological examination was normal, with no atrophy.  There was objective evidence of pain on motion with internal rotation of the left shoulder.  There was no objective evidence of pain on motion of the right shoulder.  

On examination of the ankles, there was no swelling, no edema, and no asymmetry.  Palpation revealed a stable drawer test, though slightly borderline on the right.  There was no objective evidence of pain during the testing.  

X-ray studies of the ankle and shoulder were normal.  The examiner pointed out that magnetic resonance imaging (MRI) of the left shoulder was not performed because the Veteran did not report for the test at the appointed time.  

The diagnosis was tendinitis of the left shoulder; no pathology found in the right shoulder; left ankle sprain; no pathology found in the right ankle.     

In a July 2009 addendum to the April 2009 series of VA examinations, the examiner indicated a review of the Veteran's claims folder and a re-evaluation of the examination reports previously provided with regard to the feet, hands, thumb and fingers, the spine, and the joints.  The examiner opined that there were no undiagnosed illnesses.

At a June 2010 VA examination, the examiner noted that the Veteran's neck was asymptomatic, although his low back continued to cause problems intermittently.  The examiner noted, however, that neither his neck nor his back interfered with his activity level.  He could sit, stand, walk, bend, and lift okay.  Regarding his shoulders, hands and legs (knees and ankles), he was essentially asymptomatic, according to the examiner's report.  The Veteran reported some stiffness of the shoulders, but no pain or functional limitations.  He reported intermittent pain in the right hand.  Upon further questioning, the Veteran said that he frequently woke with numbness in the right hand.  He said that the fingers involved included the small and ring fingers and occasionally the thenar eminence.  The left hand was asymptomatic.  The examiner noted that a review of the file indicated that previous electrical studies of the left upper extremity in March 2007 revealed findings compatible with ulnar entrapment neuropathy.  Per the Veteran's history, his left upper extremity symptomatology had resolved.  

Regarding his knees and ankles, the Veteran reported having problems in service associated with running.  He reported occasional popping in the knees.  He really did not have any problems with his knees, according to the examiner.  He reported morning stiffness of the ankles but no significant pain.  The examiner indicated that the Veteran had no functional limitations regarding his knees or his ankles.  

Regarding his feet, the Veteran reported no prior treatment or corrective devices during service.  According to the examination report, the Veteran had been seen for VA outpatient treatment with a prior diagnosis of plantar fasciitis for which he was treated with inserts.  They were helpful and his symptoms in that regard had resolved.  According to the examiner, the Veteran's feet were doing well and there was no functional limitation.  

The Veteran denied any swelling of the joints.  There was no history of inflammatory arthritis or flare-ups.  The examiner noted that a review of the Veteran's file revealed normal uric acid, normal sed rate, negative rheumatoid factor and negative C-reactive protein.  The examiner noted that the Veteran was not on any sort of limited work duty or restriction with regard to his letter-carrier job at the post office.  The Veteran estimated that he walked 4-7 miles per day on his route.  

On examination, the Veteran walked with a normal gait pattern.  There was no pain on motion of the neck, and no spasm or objective evidence of tenderness.  There was no pain on motion of the shoulders and there was 180 degrees of flexion and abduction of both shoulders, with 90 degrees of internal and external rotation.  Examination of the hands reveals no swelling or deformity.  Extension and flexion of the fingers was normal and he made a good fist in the hand and could oppose the thumb to the fingertips.  There was no pain on motion.  Regarding the low back, flexion was 0 to 100 degrees, and extension was 0 to 35 degrees.  There was no pain on motion, and no objective evidence of spasm or tenderness.  Alignment of both knees was normal.  Motion of both knees was from 0 to 140 degrees.  There was no pain on motion, no swelling, tenderness or ligamentous instability of either knee.  Examination of the ankles revealed no swelling.  Motion was normal bilaterally, with plantar flexion to 45 and 20 degrees of dorsiflexion.  There was no pain on motion and no tenderness to palpation.  The examiner did note a grade 1 flexible pes planus bilaterally.  There was no edema, no instability and no evidence of abnormal weight-bearing of either foot.  

Neurologically, the Veteran was felt to have a positive Tinel's sign at the right ulnar groove at the elbow.  

Based on the examiner's review of the Veteran's prior x-rays in the file, he concluded that there were no significant findings with regard to the cervical spine, lumbar spine, both shoulders, left hand, the ankles, and the feet.  The examiner obtained films of the knees and right hand, because there were no previous films available for review, and these findings were also insignificant.  The examiner also obtained electrical studies of the right upper extremity to rule out an ulnar entrapment neuropathy.  The report noted that findings were compliable with right ulnar entrapment neuropathy.  Labs were also obtained to check sed rate and C-reactive protein and those were within normal limits.  

The impression was: (1) right ulnar entrapment neuropathy, with electrical study of July 2010 compatible with diagnosis; (2) No objective orthopedic impairment of the cervical and lumbar spines, shoulders, hands, legs, ankles and feet; (3) no objective evidence of undiagnosed illness; and (4) no objective evidence of impairment of the feet.  The examiner specifically concluded that he found no objective evidence of orthopedic impairment of the spine and joints, and saw no objective evidence of any unexplained illness.  

The Veteran's records were reviewed by a VA physician in November 2016.  He noted that other than vague complaints in the records there were no significant records to support a cervical strain.  He noted that the diagnosis was made in 2009, without significant objective support.  He opined that it was less likely than not that the Veteran has cervical strain due to his military service.

The November 2016 VA physician reported that the Veteran was on profile during service for lumbar pain.  The Board notes that such is incorrect.  As noted earlier, the profile for back pain occurred after the Veteran was discharged from active duty.  The November 2016 VA examiner noted that on examination in 2010 there was no objective impairment of the lumbar spine and that lumbar strain should be considered historic only.  

The November 2016 VA physician noted that left thumb sprain was diagnosed in 2009 and that examination a year later was normal, without pain.  He noted that no significant thumb injury was noted in service.  He opined that it was less likely than not that the Veteran has any thumb condition related to active service.  He further opined that it is less likely than not that the Veteran has left or right ulnar neuropathy due to military service.  

The November 2016 VA examiner noted that pes planus was not shown prior to or during service, and that it was first diagnosed by a podiatrist after service.  He opined that pes planus was not caused by service.  He further opined that it was likely that the Veteran did have pes planus prior to service and during the military, but the military did not aggravate any pre-existing foot condition.  

The November 2016 VA physician opined that it was as likely as not that the Veteran had some left shoulder tendonitis/rotator cuff syndrome that either began while in service or was otherwise due to service. 

The November 2016 VA physician stated that the Veteran could have had an ankle sprain in the military but that it is less likely than not that he has any ankle problems residual of an inservice ankle injury.

Later in November 2016, the Veteran was examiner by another VA physician.  This physician opined that the Veteran does not have fibromyalgia.  He further opined that the Veteran does not have any regional or widespread pain syndrome that was incurred in service, that was due to military service, or that was due to a service-connected condition.       

IV.  Analysis

Although the Veteran's STRs do not reflect any left shoulder complaints, he complained of left shoulder pain within two months of discharge and was diagnosed with left shoulder rotator cuff syndrome within three months of discharge from service.  Furthermore, in December 2016 a VA physician examined the Veteran and opined that it was at least as likely as not that the Veteran has a history of rotator cuff syndrome/tendinitis of the left shoulder due to military service.  Given that the record indicates that the Veteran has had a left shoulder disability during the appeal period and given that a VA examiner has opined that this disability is related to service, service connection for left shoulder rotator cuff syndrome/tendinitis is warranted.  38 C.F.R. § 3.303.

The Board has considered the Veteran's assertions that he has arthritis of the joints of the hands, shoulders, back, legs, feet, and ankles due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues here, whether the Veteran has current arthritis of the joints that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even if the Veteran were competent to provide an etiological opinion, the Veteran's statements are still outweighed by the more probative VA medical records that indicate that the Veteran does not have arthritis of any of these joints.  Here the VA medical evidence clearly shows that the Veteran has not ever had arthritis of the hands, shoulders, back, legs, feet, or ankles.  This determination is based on physical examination conducted by trained medical professionals and based, in part, on specialized testing including X-ray examination.  The Board places greater probative weight on the findings of the health care professionals over the Veteran's lay assertions of etiology for the issues on appeal.  The preponderance of the probative evidence weighs against the claims.  Consequently, service connection for arthritis of the hands, shoulders, back, legs, feet, or ankles is not warranted.   

The Board has also considered whether any of the Veteran's claimed symptoms may be considered undiagnosed illnesses and thus be eligible for service connection under 38 C.F.R. § 3.317.  The Board finds that the greater weight of the evidence indicates that none of the Veteran's complaints are due to an undiagnosed illness.  In April 2009, a VA physician examined the Veteran and stated that he found no indication of an undiagnosed illness.  In July 2009 this VA physician again reviewed the Veteran's records and opined that the Veteran's joint complaints were not due to an undiagnosed illness.  In June 2010 a VA physician examined the Veteran and opined that there was no objective evidence of undiagnosed illness.  The Board notes that there have been no medical opinions to the contrary.   Consequently, the Board finds that the preponderance of the evidence shows that the Veteran does not have any claimed joint disability that is due to an undiagnosed illness.  To the extent that the Veteran alleges he experiences the disabilities based on an undiagnosed illness, the Board places greater probative weight on the determinations by the health care professionals who have conducted physical examinations, performed specialized testing and reviewed the evidence of record before finding that the Veteran does not have any undiagnosed illness.  

The Board further finds that the Veteran's reported symptoms may not be considered a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  The Veteran has not claimed service connection for chronic fatigue syndrome or functional gastrointestinal disorders.  The medical evidence of record indicates that the Veteran's symptoms have not been attributed to fibromyalgia.  The November 2016 VA physician specifically stated that the Veteran does not have fibromyalgia.  The Board further notes that the June 2010 VA examiner stated that he saw no objective evidence of any unexplained illness.  Consequently, none of the Veteran's claimed disabilities are entitled to service connection based on their being a medical unexplained chronic multisymptom illness.

The Board recognizes that the Veteran has had post service diagnoses of cervical strain, lumbar strain, left ankle sprain, left thumb sprain, left and right ulnar entrapment neuropathy, plantar fasciitis and pes planus.  However, none of these disabilities were noted during service and VA examiners have opined that they are not related to service.  Consequently service connection for these disabilities is not warranted.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claims other than his claim for service connection for a left shoulder disability.  Accordingly, service connection for any disability of the hands, right shoulder, lumbar spine, cervical spine, legs, feet, or ankles is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of both hands, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a disability of both feet, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a disability of both legs, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a disability of the right shoulder, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for left shoulder rotator cuff syndrome/tendinitis is granted.


Entitlement to service connection for a disability of both ankles, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.

Entitlement to service connection for a disability of the cervical and lumbar segments of the spine, claimed as arthritis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


